                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:19-cv-00187-FDW

LIONELL MARBURY,                          )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
FNU WILERBY, et al.,                      )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s letter [Doc. 7], which the Court

construes as motion to compel the North Carolina Department of Public Safety (NCDPS) to

produce Plaintiff’s grievance records and other discovery materials and a motion to extend the

deadline within which the Plaintiff must file his Administrative Remedies Statement.

       Plaintiff asks the Court to compel the NCDPS to provide Plaintiff with his grievance

records for “grievances 11-7-2016 4880-2016-03622 and 5-8-2016 3510-2016-02166.” The Court

will deny this motion. If Plaintiff has not maintained his own copies of these records, the Plaintiff

is directed to file his Administrative Remedies Statement without the grievance records he

contends are being withheld by the NCDPS.

       With respect to Plaintiff’s motion to compel as it relates to “any/all information pretaining

[sic] to case No. 3:19-cv-00187-FDW (video footage from the time of the incident reported ‘4-18-

16 – 6-28-16’, grievances, statements, injury report, and medical records),” this motion will be

denied. Plaintiff is advised that discovery in this action does not commence until after Defendants

have been served and answered or otherwise responded to the Complaint, and after the Court has

entered a Pretrial Order and Case Management Plan in this matter setting forth deadlines for
discovery and dispositive motions. Moreover, once discovery commences, Plaintiff must seek

discovery from Defendants directly, rather than filing requests for discovery with the Court.

       IT IS THEREFORE ORDERED THAT:

       (1) Plaintiff’s motion to compel [Doc. 7] is DENIED;

       (2) Plaintiff’s motion for an extension of time to file his Administrative Remedies

           Statement [Doc. 7] is GRANTED, and the Plaintiff has twenty (20) days from the date

           of this Order within which to file it.


                                             Signed: May 23, 2019
